Exhibit 10.2 SECOND AMENDMENT TO WARRANT AGREEMENT THIS SECOND AMENDMENT (this “Amendment”), dated as of February 25, 2016, to the Warrant Agreement to Purchase Shares of the Common Stock of Mast Therapeutics, Inc., dated as of August 11, 2015, as previously amended pursuant to that certain First Amendment thereto dated as of September 28, 2015, (as so amended, the “Warrant Agreement”), is made by and between MAST THERAPEUTICS, INC., a Delaware corporation (the “Company”), and HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership (the “Warrantholder”).
